 

Exhibit 10.1

 

Execution Version



VOTING AGREEMENT 

 

This Voting Agreement (this “Agreement”), dated as of November 10, 2014, is by
and between Ormat Technologies, Inc., a Delaware corporation ("OTI"), and Ormat
Industries Ltd., an Israeli corporation (the “Shareholder”), a holder of shares
of common stock, par value $0.001 per share (the "OTI Shares") of OTI. Certain
other capitalized terms used in this Agreement are defined below or in Article
V.

 

RECITALS 

 

A.      Concurrently with the execution of this Agreement, Shareholder, OTI and
Ormat Systems Ltd., an Israeli company ("OSIL") are entering into a Share
Exchange Agreement and Plan of Merger of even date herewith (as may be amended
from time to time, the “Share Exchange Agreement”);

 

B.     As of the date hereof, Shareholder is the record owner and beneficial
owner of, and has the sole right to vote and dispose of or cause to be voted or
disposed of, with respect to, in the aggregate, such number of OTI Shares, as is
indicated on the signature page of this Agreement; and

 

D.      As a condition and inducement to their willingness to enter into the
Share Exchange Agreement, OTI has required that the Shareholder agree, and the
Shareholder (in his, her or its capacity as such) has agreed, subject to the
terms of this Agreement, to vote the Shares so as to facilitate consummation of
the transactions contemplated under the Share Exchange Agreement. In addition,
the Shareholder understands and acknowledges that OTI is entitled to rely on (i)
the truth and accuracy of the Shareholder’s representations contained herein and
(ii) the Shareholder’s performance of the obligations set forth herein.

 

NOW, THEREFORE, intending to be legally bound hereby, in consideration of the
premises and the covenants and agreements set forth in this Agreement, and other
good and valuable consideration the parties hereto hereby agree as follows:

 

I.     AGREEMENT TO VOTE

 

1.1     Voting Agreement. (a) Shareholder hereby covenants and agrees that,
prior to the Expiration Date, at any meeting or consent solicitation (whether
annual or special and whether or not an adjourned or postponed meeting) of the
stockholders of OTI, however called, Shareholder will appear at the meeting,
execute a written consent or otherwise cause the Shares to be counted as present
thereat for purposes of establishing a quorum and to vote or cause the Shares to
be voted (i) in favor of (A) the OTI Stockholder Approval, and (B) to the extent
that a vote is solicited in connection with this Agreement or the Share Exchange
Agreement, any other action required in furtherance hereof or thereof and (ii)
against any action that would preclude fulfillment of a condition precedent
under the Share Exchange Agreement to OTI's or OSIL's obligation to consummate
the Share Exchange or the other Transactions.

 

(b) Prior to the Expiration Date, Shareholder will not enter into any agreement
or understanding with any person to vote or give instructions in any manner
inconsistent with any provision of this Section 1.1.

 

1.2     Irrevocable Proxy. Shareholder hereby irrevocably grants to and appoints
Isaac Angel, Doron Blachar and Etty Rosner, in their respective capacities as
officers of OTI, and any individual who shall hereafter succeed to any such
office of OTI, and each of them individually, Shareholder’ proxy and
attorney-in-fact (with full power of substitution), for and in the name, place
and stead of Shareholder, to represent, vote and otherwise act (by voting at any
meeting of stockholders of OIL, including by way of written consent) with
respect to the Shares owned or held by Shareholder regarding the matters
referred to in Section 1.1(a) hereof until the Expiration Date, to the same
extent and with the same effect as Shareholder might or could do under
applicable law, rules and regulations. The proxy granted pursuant to this
Section 1.2 is coupled with an interest and shall be irrevocable until the
Expiration Date. Shareholder will take such further action and will execute such
other instruments as may be reasonably necessary to effectuate the intent of
this proxy. Shareholder hereby revokes any and all previous proxies or powers of
attorney granted with respect to any of the Shares that may have heretofore been
appointed or granted with respect to the maters referred to in Section 1.1(a)
hereof and no subsequent proxy (whether revocable or irrevocable) or power of
attorney shall be given by Shareholder.

 

 
 

--------------------------------------------------------------------------------

 

 

1.3     Transfer and Other Restrictions. (a) From and after the date hereof
until the termination of this Agreement, Shareholder agrees not to, directly or
indirectly:

 

(i) grant any proxy, power of attorney, deposit any Shares into a voting trust
or enter into a voting agreement or arrangement with respect to the Shares
except as expressly provided in this Agreement; or

 

(ii) take any other action that would make any representation or warranty of
Shareholder contained herein untrue or incorrect or, except as permitted by the
Share Exchange Agreement, have the effect of preventing or disabling Shareholder
from performing its obligations under this Agreement.

 

(b) Without derogating from its obligations under the Share Exchange Agreement,
to the extent that Shareholder is, as of the date hereof or becomes, prior to
the Expiration Date, party to a contract or agreement that requires Shareholder
to Transfer any Shares to another person or entity, Shareholder will not effect
any such Transfer unless, prior to such Transfer, Shareholder causes the
transferee to be bound by and to execute an agreement in the form of this
Agreement with OTI with respect to the Shares to be Transferred.

 

(c) Shareholder agrees with, and covenants to, OTI that Shareholder will not
request that OTI register the transfer (book-entry or otherwise) of any
certificate or uncertificated interest representing any Shares, unless such
transfer complies with Section 1.3(b).

 

II.     CONSENT AND WAIVER

 

Shareholder agrees not to commence or join in, and agrees to take all actions
necessary to opt out of any class in any class action with respect to, any
claim, derivative or otherwise, against OTI, OSIL or any of their respective
successors or assigns (a) challenging the validity of, or seeking to enjoin the
operation of, any provision of this Agreement, or (b) alleging a breach of any
fiduciary duty of any Person in connection with the negotiation and entry into
the Share Exchange Agreement or the consummation of the Transactions
contemplated thereby. Nothing contained in this Section shall affect or impair
any rights or remedies in respect of any breach by OTI or OSIL of the Share
Exchange Agreement or the Other Transaction Documents.

 

III.     REPRESENTATIONS, WARRANTIES AND COVENANTS OF SHAREHOLDER

 

Except as expressly set forth in the applicable section of Schedule 3 hereto,
Shareholder hereby represents, warrants and covenants to OTI as follows:

 

3.1     Authority, Enforceability. Shareholder has the legal capacity and the
power and authority to enter into, execute, deliver and perform Shareholder’
obligations under this Agreement and to make the representations, warranties and
covenants made by Shareholder herein. This Agreement has been duly executed and
delivered by Shareholder and constitutes a valid and binding obligation of
Shareholder, enforceable against Shareholder in accordance with its terms,
except to the extent that its enforceability may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar Law affecting the
enforcement of creditors’ rights generally and by general equitable principles.

 

 
2

--------------------------------------------------------------------------------

 

 

3.2     No Conflicts, No Defaults And Consents. The execution and delivery of
this Agreement by Shareholder does not, and the performance of this Agreement by
Shareholder will not: (i) conflict with or violate any order, decree or judgment
applicable to Shareholder or by which Shareholder or any of Shareholder’
properties, including the Shares, is bound or affected, (ii) conflict with or
violate any agreement to which Shareholder is a party or is subject, including,
without limitation, any voting agreement or voting trust, (iii) result in any
breach of or constitute a default (with notice or lapse of time, or both) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of any Security Interest in or to the
Shares, pursuant to any Contract to which Shareholder is a party or by which
Shareholder or any of the Shares is bound or affected, (iv) require any Contract
of any third party, (v) require Shareholder to make any filing with or give any
notice to, or obtain any approval, consent, ratification, waiver or other
authorization from, any Person or any Governmental Authority in connection with
the execution and delivery of this Agreement or the consummation or performance
of the transactions contemplated hereby, except for filings with the SEC, Israel
Securities Authority or Tel Aviv Stock Exchange required disclosures as may be
required in connection with this Agreement and the transactions contemplated
hereby, (vi) constitute a violation of any Law applicable to Shareholder, or
(vii) render any state takeover statute or similar statute or regulation
applicable to the Share Exchange or any of the other Transactions; excluding in
cases of clauses (i)-(vi) above, conflicts, violations, breaches, defaults,
rights, creations of any material Security Interest, Contracts, filings,
notices, approvals, consents, ratifications, waivers, or other authorizations
that would not reasonably be expected to constitute, individually or in the
aggregate, an OIL MAE.

 

3.3     Shares Owned; Voting Power. As of the date hereof, Shareholder is the
record owner and beneficial owner, with respect to, in the aggregate, such
number of OTI Shares, as is indicated on the signature page of this Agreement,
and does not beneficially own or otherwise have the power to direct the voting
with respect to, any shares of capital stock of OTI, other than such Shares.
Shareholder has the sole voting power and sole power to issue instructions with
respect to the matters set forth in this Agreement, sole power of disposition
with respect to the dispositions contemplated by this Agreement and sole power
to agree to all of the matters set forth in this Agreement, in each case, with
respect to all of the Shares, with not material limitations, qualifications or
restrictions on such rights, subject only to applicable securities laws and the
terms of this Agreement.

 

3.4     Accuracy of Representations; Reliance. The representations and
warranties contained in this Agreement are accurate in all respects as of the
date of this Agreement, will be accurate in all respects at all times through
the Expiration Date and will be accurate in all respects as of the Effective
Time as if made on that date. Shareholder understands and acknowledges that each
of OTI and OSIL is entering into the Share Exchange Agreement in reliance upon
Shareholder’s execution, delivery and performance of this Agreement.

 

3.5     Further Assurances. Shareholder agrees to execute and deliver any
additional documents reasonably necessary or desirable, to carry out the
purposes and intent of this Agreement.

 

3.6     Stockholder Capacity. Shareholder enters into this Agreement solely in
its capacity as the record and beneficial owner of the Shares. Nothing contained
in this Agreement will limit the rights and obligations of Shareholder, any
affiliates, directors, officers or other Representatives of Shareholder or OTI
in his or her capacity as a director or officer of Shareholder, OIL or OTI, and
the agreements set forth herein will in no way restrict any director or officer
of Shareholder, OIL or OTI in the exercise of his or her fiduciary duties as a
director or officer thereof.

 

 
3

--------------------------------------------------------------------------------

 

 

3.7     Limited Proxy. Shareholder will retain at all times the right to vote
the Shares, in Shareholder’ sole discretion, on all matters other than those set
forth in Section 1.1 which are at any time or from time to time presented to
OTI’s Stockholders generally.

 

3.8     Notification of Acquisition of Shares. Shareholder hereby agrees to
promptly notify OTI in writing of the number of any additional shares of OTI
common stock or other shares of capital stock of OTI acquired by Shareholder or
of which Shareholder becomes the beneficial owner, if any, after the date
hereof.

 

3.9     Additional Agreements. Shareholder hereby agrees, prior to the
Expiration Date, not to take any action that would make any representation or
warranty of Shareholder contained herein untrue or incorrect in any material
respect or would reasonably be expected to have the effect of preventing,
impeding or interfering with or adversely affecting the performance by
Shareholder of its obligations under or contemplated by this Agreement.

 

IV.     MISCELLANEOUS

 

4.1     Severability. The Parties agree that (a) the provisions of this
Agreement will be severable in the event that for any reason whatsoever any of
the provisions hereof are invalid, void or otherwise unenforceable, (b) any such
invalid, void or otherwise unenforceable provisions will be replaced by other
provisions which are as similar as possible in terms to such invalid, void or
otherwise unenforceable provisions but are valid and enforceable, and (c) the
remaining provisions will remain valid and enforceable to the fullest extent
permitted by applicable Law.

 

4.2     Amendments and Waivers. (a) This Agreement may be amended and any
provision of this Agreement may be waived, provided that any such amendment or
waiver will be binding upon a Party only if such amendment or waiver is set
forth in a writing executed by such Party. No course of dealing between or among
any Persons having any interest in this Agreement will be deemed effective to
modify, amend or discharge any part of this Agreement or any rights or
obligations of any Party under or by reason of this Agreement.

 

(b) No delay or failure in exercising any right, power or remedy hereunder will
affect or operate as a waiver thereof; nor will any single or partial exercise
thereof or any abandonment or discontinuance of steps to enforce such a right,
power or remedy preclude any further exercise thereof or of any other right,
power or remedy. The rights and remedies hereunder are cumulative and not
exclusive of any rights or remedies that any Party hereto would otherwise have.
Any waiver, permit, consent or approval of any kind or character of any breach
or default under this Agreement or any such waiver of any provision of this
Agreement must satisfy the conditions set forth in Section 4.2(a) and will be
effective only to the extent in such writing specifically set forth.

 

4.3     No Third-Party Beneficiaries. This Agreement is solely for the benefit
of the Parties and does not confer on third parties any remedy, claim,
reimbursement, claim of action or other right in addition to those existing
without reference to this Agreement.

 

4.4     Entire Agreement. This Agreement, together with the Share Exchange
Agreement and the Other Transaction Agreements, constitutes the entire agreement
between the Parties with respect to the subject matter hereof and thereof and
will supersede all prior negotiations, agreements and understandings of the
Parties of any nature, whether oral or written, with respect to such subject
matter. For the avoidance of doubt, this Agreement is intended to bind
Shareholder only with respect to the specific matters set forth herein regarding
the voting of Shareholder for the OTI Stockholder Approval and shall not be
deemed to derogate from Shareholder rights under the Share Exchange Agreement,
including the right to terminate the Share Exchange Agreement in accordance with
its terms.

 

 
4

--------------------------------------------------------------------------------

 

 

4.5     Assignment. Other than as expressly provided herein, no Party may assign
its rights or delegate its duties under this Agreement without the written
consent of the other Parties. Except as provided in the preceding sentence, any
attempted assignment or delegation will be void.

 

4.6     Governing Law; Jurisdiction; Waiver of Jury Trial.

 

(a)     The validity, interpretation and enforcement of this Agreement will be
governed by the Laws of the State of Delaware, without regard to the conflict of
law principles thereof that would result in the application of the Laws of
another jurisdiction; provided, however, that (i) matters involving the internal
corporate affairs of OIL or OSIL shall be governed by the laws of the State of
Israel and (ii) provisions relating to the Court Approval or the Merger that are
required under Israeli law to be governed by Israeli law will be so governed.

 

(b)      By execution and delivery of this Agreement, each Party irrevocably (i)
submits and consents to the personal jurisdiction of the state and federal
courts of the State of Delaware for itself and in respect of its property in the
event that any dispute arises out of this Agreement or any of the transactions
contemplated by this Agreement, (ii) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court, and (iii) agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated hereunder in any other court.
Each of the Parties irrevocably and unconditionally waives (and agrees not to
plead or claim) any objection to the laying of venue of any dispute arising out
of this Agreement or any of the transactions contemplated hereunder in the state
and federal courts of the State of Delaware, or that any such dispute brought in
any such court has been brought in an inconvenient or improper forum. The
Parties further agree that the mailing by certified or registered mail, return
receipt requested, of any process required by any such court will constitute
valid and lawful service of process against them, without necessity for service
by any other means provided by statute or rule of court.

 

(c)      EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH
WAIVERS, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVERS, (III) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 4.6(c).

 

4.7          Notices. All notices, requests, permissions, waivers and other
communications hereunder will be in writing and delivered in accordance with
Section 8.5 of the Share Exchange Agreement.

 

4.8     Specific Performance. The Parties hereby acknowledge and agree that the
failure of any Party to perform its agreements and covenants hereunder,
including its failure to take all actions as are necessary on its part to the
consummation of the Transactions, will cause irreparable injury to the other
Parties for which damages, even if available, will not be an adequate remedy.
Accordingly, each Party hereby consents to the issuance of injunctive relief by
any court of competent jurisdiction to compel performance of such Party’s
obligations and to the granting by any court of the remedy of specific
performance of its obligations hereunder.

 

 
5

--------------------------------------------------------------------------------

 

 

4.9     Counterparts. This Agreement may be executed in multiple counterparts
(any one of which need not contain the signatures of more than one Party), each
of which will be deemed to be an original but all of which taken together will
constitute one and the same agreement. This Agreement, and any amendments
hereto, to the extent signed and delivered by means of a facsimile machine or
other electronic transmission, will be treated in all manner and respects as an
original agreement and will be considered to have the same binding legal effects
as if it were the original signed version thereof delivered in person. At the
request of any Party, the other Party will re-execute original forms thereof and
deliver them to the requesting Party. No Party will raise the use of a facsimile
machine or other electronic means to deliver a signature or the fact that any
signature was transmitted or communicated through the use of facsimile machine
or other electronic means as a defense to the formation of a Contract and each
such Party forever waives any such defense.

 

4.10     Interpretation. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be a substantive part of
or to affect the meaning or interpretation of this Agreement. The use of the
words “include” or “including” in this Agreement will be by way of example
rather than by limitation. The use of the words “or,” “either” or “any” will not
be exclusive. The Parties have participated collectively in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the Parties hereto, and no presumption or burden of proof will arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.

 

4.11     Termination. This Agreement will be terminated and will be of no
further force and effect upon the Expiration Date.

 

4.12     Fees And Expenses. All costs and expenses incurred in connection with
this Agreement will be paid by the Party incurring such expenses.

 

4.13     Nonsurvival Of Representations And Warranties. None of the
representations and warranties in this Agreement or in any exhibit, instrument
or other document delivered pursuant to this Agreement will survive the
Expiration Date; provided, however, that the termination of this Agreement will
not relieve any Party from any liability for any breach of representations and
warranties in this Agreement that has occurred prior to the termination of this
Agreement as provided for in Section 4.11.

 

4.14     Legends. Any stock certificates representing the Shares will at the
request of OTI reflect this Agreement and, if applicable, the irrevocable proxy
granted by this Agreement.

 

V.      DEFINITIONS

 

Capitalized terms used but not defined herein shall have the respective meanings
ascribed thereto in the Share Exchange Agreement. For purposes of this
Agreement, the following terms, when utilized in a capitalized form, will have
the following meanings:

 

“Beneficially own” or “beneficial ownership” or “beneficially owned,” with
respect to any securities, means having “beneficial ownership” of such
securities as determined pursuant to Rule 13d-3 under the Exchange Act,
including pursuant to any Contract. A “beneficial owner” is a Person who
beneficially owns securities.

 

 
6

--------------------------------------------------------------------------------

 

  

“Expiration Date” means the earlier to occur of (a) the Share Exchange Effective
Time and (b) the termination of the Share Exchange Agreement in accordance with
its terms.

 

“Parties” means Shareholder and OTI.

 

“Shares” means all issued and outstanding OTI Shares beneficially owned by
Shareholder on the date hereof and any such shares Shareholder becomes the
record or beneficial owner of after the execution of this Agreement and prior to
the Expiration Date to the same extent as if they constituted Shares on the date
hereof.

 

“Transfer” with respect to any security means to directly or indirectly (a)
sell, pledge, encumber, transfer or dispose of, or grant an option with respect
to, such security or any interest in such security or (b) enter into an
agreement or commitment providing for the sale, pledge, encumbrance, transfer or
disposition of, or grant of an option with respect to, such security or any
interest therein.

 

 

 

[Signature Page Follows]

 

 
7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first above written.

 

 

ORMAT TECHNOLOGIES, INC.

 

 

 

 

 

 

By:

/s/ Doron Blachar / Isaac Angel

 

          Name: Doron Blachar / Isaac Angel             Title: Chief Financial
Officer / Chief Executive Officer             ORMAT INDUSTRIES LTD.            
By: /s/ Doron Blachar / Isaac Angel             Name: Doron Blachar / Isaac
Angel             Title: Chief Financial Officer / Chief Executive Officer      
        Shares beneficially owned:               27,206,580 OTI Shares  

 

 

 

 

 

 [Signature Page to the Ormat Industries Voting Agreement]

 

 

 8